Citation Nr: 0914269	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1978 to September 1979.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 2002 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
appellant's claim to reopen his claim of service connection 
for a psychiatric disorder.  In a decision issued in May 
2005, the Board denied reopening his claim.  The Veteran 
appealed that decision to the Court.  In December 2005, the 
Court issued an order that vacated the May 2005 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the December 
2005 Joint Motion by the parties.  In August 2006, the Board 
reopened and remanded the claim for further development of 
the evidence.  In January 2009, the Board referred the case 
to the Veterans Health Administration (VHA) for an advisory 
medical opinion.  In November 2008 and March 2009, the 
Veteran's attorney submitted additional evidence and argument 
with a waiver of RO initial consideration of such evidence.  


FINDING OF FACT

Competent medical evidence shows that the Veteran's 
psychiatric disorder was first manifested during service and 
is shown to be related to his service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a Veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  A "psychosis" is defined 
to include brief psychotic disorder; delusional disorder; 
psychotic disorder due to general medical condition; 
psychotic disorder not otherwise specified; schizoaffective 
disorder; schizophrenia; schizophreniform disorder; shared 
psychotic disorder; and substance-induced psychotic disorder.  
38 C.F.R. § 3.384.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Private and VA treatment records show current diagnoses of 
schizophrenia, paranoid type, continuous and of 
schizoaffective disorder.

Service treatment records (STRs) are silent for complaints, 
findings, treatment, or diagnosis relating to a psychiatric 
disorder.  Clinical evaluation of the Veteran's psyche on 
July 1979 separation examination was normal.  

Service personnel records reflect that the Veteran was given 
a general administrative discharge for misconduct.  A July 
1979 Commander's Report states that the Veteran had 
"frequent involvement of a discreditable nature with civil 
or military authorities."  The Report notes several specific 
incidents, including writing checks to the Rhein-Main AB 
Billeting Fund with insufficient funds to cover the check 
amounts; failing to appear for duty at specified times; 
failing to attend a mandatory Veterans Education Assistance 
Program; and attempting to take parts from a non-operational 
vehicle located outside the salvage yard.  The Air Force's 
attempts at rehabilitation included counseling and/or 
disciplinary action.  The Commander made the following 
conclusion about the Veteran's prospects in the military:  
"Despite the large number and variety of offenses, which 
have been brought to his attention, he continues to be a 
repeat offender.  He has been counselled by all levels of 
supervision and switched duty section three times.  For these 
reasons, further probation and rehabilitation do not only 
appear fruitless but detrimental to good order and 
discipline."  

Lay statements from the Veteran's sister, mother, and friends 
state that prior to service the Veteran was a happy and 
outgoing guy.  He was very different when he returned from 
service.  

In a September 2006 statement, Reverend S. M. J. noted that 
he was the Veteran's neighbor and had known him since he was 
twelve.  The Veteran's character was exemplary prior to 
service, but it drastically changed when he returned from 
service.  He noted that the Veteran no longer attended church 
regularly; once his mother called the Reverend at two in the 
morning for help to get the Veteran off the street, "where 
he was acting irrationally, disoriented and delusional."

In a July 2008 statement, the Veteran's sister reported that 
when he returned from service he was confused and distrusting 
of the people around him.  He would often be talking to 
someone and start "picking cherries" out of the air; he 
sometimes shook uncontrollably and wondered what was wrong 
with him.

The Veteran's mother stated that the Veteran returned from 
service "looking like a nomad, needing a haircut and a 
shave."  He had been in and out of mental hospitals since 
1979; psychiatric drugs provided some relief from the voices 
and hallucinations.  She reported he got agitated easily and 
was periodically paranoid.  

A mother of one of the Veteran's friends reported that she 
had known the Veteran since he was four or five and that when 
he returned from the military his attitude and personality 
were quite different from how he was prior to service.  He 
seemed very nervous and agitated and got angry about 
everything, sometimes doing abnormal things.  

A friend of the Veteran since 1972 reported that they had a 
close bond prior to when the Veteran entered service.  After 
service, his friend began to notice the Veteran was 
withdrawn; he never wanted to go anywhere and stayed in his 
house all of the time.  He began talking to himself and 
answering back, which his friends thought was strange 
behavior.  He would get angry at people for no apparent 
reason and behaved irrationally, including by disappearing 
for days at a time.  He walked the streets late at night 
without shoes or a shirt looking for someone to fight; he 
often picked fights with people he did not know.  His friend 
noted that he lost contact with the Veteran for two years to 
leave him "with his demons" and they got back in touch 
about twelve years ago.

While the above noted lay statements indicate that the 
Veteran displayed some signs and symptoms of mental illness 
upon his return from service, they do not show that the 
Veteran's psychiatric disorder manifested to a degree of 10 
percent within one year from the termination of his service.  
While his mother's statement reports he was psychiatrically 
hospitalized in 1979, the earliest medical evidence of 
psychiatric hospitalization is from 1984.  Consequently, 
service connection for a psychosis on a presumptive basis is 
not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309, 3.384.

Regarding whether the Veteran's current psychiatric disorder 
was incurred in or aggravated by his service, the record 
includes both medical evidence that tends to support the 
Veteran's claim and medical evidence that is against his 
claim.  Evidence tending to support his claim includes an 
August 2000 letter from Dr. T. V. K., a June 2002 letter from 
Vet Center psychologist C. J. P., a November 2008 opinion 
from private psychiatrist Dr. W. C. W., a November 2008 
letter from psychologist K. P., and a March 2009 opinion from 
a VHA psychiatrist.  Evidence against his claim includes a 
September 2007 VA psychiatric examiner's opinion.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

An August 2000 letter from Dr. T. V. K. notes that he has 
treated the Veteran since 1993 and that he has been 
hospitalized many times for schizoaffective disorder, which 
has been totally disabling since 1988.  He did not know when 
the illness started, but history from the Veteran's family 
indicated his symptoms began during his military service.

A June 2002 letter from Vet Center psychologist C. J. P. 
reports that the Veteran's records were reviewed and that he 
did not appear to have any significant psychiatric problems 
in childhood or adolescence and did not begin to have 
problems until he was in the service, when he was about 
nineteen years old:  

He was having such symptoms as auditory 
hallucinations and was being encouraged to drink 
and use drugs by older servicemen who had been in 
Vietnam. . . . In reviewing [the Veteran's] 
military history, he apparently had difficulty in 
his general functioning not to mention his 
military duties.  It is likely that his substance 
dependence problems began as a way to self 
medicate for the psychological problems he was 
experiencing while in service.

The September 2007 VA examiner reviewed the Veteran's claims 
file and interviewed the Veteran for about one hour.  The 
Veteran reported that he started experiencing symptoms of 
his psychiatric disability while he was in service, but 
since he did not understand what was happening, he did not 
say anything about what he was experiencing.  The examiner 
noted that he did not begin receiving treatment until 1985.  
The Axis I diagnoses were schizophrenia, paranoid type, 
continuous and polysubstance dependence.  The examiner 
provided the following opinion:

Despite testimony from the patient's mother and 
Rev. [S. M. J.] that the patient had a "normal" 
childhood without evidence of psychopathology, 
according to [VA treatment records], there are 
clinical notes indicating the patient had 
psychiatric problems before his military service, 
contradicting the patient's claim that his 
psychiatric difficulties began in the military.  
In particular, the note of July 8, 1999 by [Dr. 
B. J.] states "HISTORY OF SCHIZOPHRENIA DATING 
BACK TO AGE 15. . ." and a note on the same day 
by staff psychiatrist [E. A. S.] stating "Onset 
os hall/del at the age of 15-6. . ." and a note 
by [L. A. A.] stating "first on set [sic.] of 
hallucination and delusion at age 15.". . . Even 
though this Veteran clearly had behavioral 
problems while in the military, the medical 
record supports the onset of symptoms before he 
entered the military with his first psychiatric 
admission well after he left the military.  Other 
than reports by the patient, there is little 
evidence that the Veteran's psychiatric 
disability developed during, or was exacerbated 
by, his military service.  

(emphasis in original).

A November 2008 opinion from psychologist K. P. reveals an 
extensive review of records from the Veteran's claims file, 
as evidenced by her detailed eight page opinion discussing 
specific medical records, opinions, and lay statements from 
the Veteran's claims file.  She noted the Commander's Report 
and indicated that it and supporting service records showed 
an "extensive pattern of problematic behaviors." She 
concluded that if he had demonstrated such behaviors prior 
to service, he would not have been permitted to enlist for 
active duty, particularly during peacetime.  She noted that 
his behavior suggested "an insidious course of underlying 
mental disturbance."  She further discussed the Veteran's 
post-service medical history and psychiatric 
hospitalizations, commenting that his "psychological 
decompensation continued its downward spiral."  

She noted numerous problems with the September 2007 VA 
examination report, particularly the examiner's reliance on 
history from July 1999 VA treatment records as evidence that 
the Veteran's psychiatric problems began prior to service:

These clinical notes are based on patient 
testimony and on what was written by the 
evaluating mental health professional and not on 
actual medical records that exist.  There are no 
existing medical records to indicate that [the 
Veteran] received any mental health treatment 
prior to his military service or that . . . any 
formally diagnosed psychological conditions 
existed at any time prior to his military 
service.

She countered the VA examiner's opinion that there was no 
evidence that the Veteran's psychiatric disability began 
during service by noting that there was also "no evidence 
anywhere that [the Veteran's] psychiatric disability began 
during his adolescence."  She found that the VA examiner's 
opinion was based "upon no more than conjecture."  

She discussed the lay statements of record and noted that 
while they came from parties who "may have a vested interest 
or some motive to provide testimony in support of his case, 
their statements offer, at the very least, some credible 
evidence of the extreme differences in demeanor, behavior, 
and ability to function in society between the time of his 
entry on active duty and his return home following military 
discharge."  She provided the following opinion regarding 
the etiology of the Veteran's psychiatric disorder:

It is therefore my medical opinion that [the 
Veteran's] schizophrenia is more likely than not 
related to service.  This conclusion is supported 
by the service records, which indicate the onset 
of behavior problems during active duty, and the 
statements from [the Veteran's] friends and family 
that note their observations of his changed 
behavior following his return from the service, as 
well as based on the medical records from his 
numerous psychiatric hospitalizations and 
treatment from 1984 to present.

In a November 2008 opinion, psychiatrist W. C. W. reported 
that he had reviewed the Veteran's extensive medical records.  
Lay statements he reviewed showed the Veteran did not exhibit 
any symptoms of mental illness prior to service.  He 
concluded that it was "more likely than not that a person 
could not finish high school, be accepted into college, 
attend college, then enter the Air Force, while suffering 
from schizophrenia that went unnoticed."  He indicated that 
the Veteran's behavior during the military showed that he was 
behaviorally disturbed with his judgment progressively 
deteriorating and that attempts to remediate his behavior 
failed.  

He discussed the July 1999 VA treatment records where it was 
noted that the Veteran began experiencing delusions and 
hallucinations at the age of fifteen and noted that at the 
time of this treatment he was reporting that he "had a lot 
of interference from hearing voices, was suspicious, growling 
incongruently with audio hallucinations paranoid ideations, 
stating 'They were tapping my phone.'"  These statements 
showed the Veteran was in a psychotic state, and thus was an 
unreliable historian; he found it important that there are no 
medical records to support that the Veteran was treated prior 
to service.  Dr. W. C. W. provided the following conclusion:

It is more likely than not, that [the Veteran's] 
behavioral problems in the military were 
prodromal signs and symptoms of schizophrenia.  
His behavior in the military and the 
deterioration of his judgment indicates that it 
is more likely than not the patient had earlier 
onset of schizophrenia manifested by prodromal 
symptoms of schizophrenia then developed the full 
presentation of this illness after his military 
service.

A March 2009 opinion from a VHA psychiatrist notes that 
substantive information regarding the Veteran's psychiatric 
status during service is sparse and is essentially limited to 
statements of major behavioral changes after his discharge 
from service and general unfavorable commentary from his 
military superiors in his administrative discharge 
information.  The psychiatrist found the statements from the 
Veteran's mother and pastor to be credible evidence regarding 
his behavior changes as they provided evidence of how the 
Veteran acted both prior to and after service.  He did not 
find any reason to doubt the credibility of these statements 
and concluded that there was no substantive behavioral 
disturbance prior to service entrance.  He found statements 
by military command personnel regarding repeated behavioral 
problems during service to be telling and indicated that it 
represented an unexpected "emergence of trouble with a young 
fellow who did not seem headed that way."  The VHA 
psychiatrist's experience has included treating many cases of 
acute psychiatric decompensation; symptoms prior to an actual 
psychotic break tend to include social isolation, 
irritability, argumentativeness, a mistrustful attitude, and 
a poor ability to follow or want to follow directions.  
Research has shown that some brain dysfunction occurs well 
before the psychosis is obvious to all.  Based on the 
evidence of record and the above noted considerations, the 
VHA psychiatrist concluded that "the psychosis was in a 
prodromal state while on active duty, to a degree of 
certainty that is more likely than not to be the case."  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the March 2009 VHA 
opinion reflects a full review of all medical and lay 
evidence of record, including all previous opinions of 
record, reveals a complete familiarity with the Veteran's 
medical and service history as supported by the evidence of 
record, considers scientific studies regarding symptoms of 
the onset of schizophrenia, and is supported by detailed 
findings and rationale.  Notably, this opinion is also 
supported by the conclusions of the November 2008 opinions by 
psychiatrist W. C. W. and psychologist K. P.  Additionally, 
it provides reasons and bases for why the VHA psychiatrist 
does not agree with the September 2007 VA examiner's 
conclusion that the Veteran's psychiatric disability existed 
prior to service.  Accordingly, the Board finds that the 
contrary opinion of the September 2007 VA examiner is of less 
probative value than the March 2009 VHA opinion and that this 
opinion is persuasive of a conclusion that the Veteran's 
schizophrenia began during his military service.  
Consequently, the Board concludes that service connection is 
warranted for the Veteran's psychiatric disorder.


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


